                  Case 8:19-cv-01174-WFJ-SPF Document 4 Filed 05/16/19 Page 1 of 1 PageID 365
O AO 121 (6/90)

T O:

                       Register of Copyrights
                       Copyright Office                                                                      REPO RT O N THE
                       Library of Congress                                                          FILING O R DETERMINATIO N O F AN
                                                                                                           AC TIO N O R APPEAL
                       Washington, D.C. 20559                                                           REGARDING A C O PYRIGHT




     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed on t he following
copyright(s):

                                                                       COURT NAME AND LOCATION

             x ACT ION          G APPEAL                                     US DISTRICT COURT - MIDDLE DISTRICT OF FLORIDA
DOCKET NO.                          DATE FILED
                                                                             801 N. FLORIDA AVE
       8:19-cv-1174-T-02SPF                      05/15/2019                  TAMPA, FL 33602
PLAINTIFF                                                                       DEFENDANTS


    Taylor Media Corp.                                                              Fluent, Inc. Fluent, LLC
    d/b/a The Penny Hoarder                                                         Sea of Savings, LLC


               COPYRIGHT                                        TITLE OF WORK                                            AUTHOR OF WORK
            REGISTRATION NO.



1                                                             SEE ATTACHED

2

3

4

5




       In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                          G Amendment                  G Answer               G Cross Bill         G Other Pleading
          COPYRIGHT                                           TITLE OF WORK                                          AUTHOR OF WORK
       REGISTRATION NO.
1

2

3                                                                      .

      In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment together with the written
opinion, if any, of the court is attached.

COPY ATTACHED                                                  WRITTEN OPINION ATTACHED                                  DATE RENDERED
                       Order    G Judgment                                 G Yes         G No


CLERK                                                          (BY) DEPUTY CLERK                                         DATE
                     Elizabeth M. Warren                                                  B. Sohn                                     05/16/19

DISTRIBUTION: 1) Upon initiation of action, 2) Upon filing of document adding copyright(s), 3) Upon termination of action,
               mail copy to Register of Copyrights mail copy to Register of Copyrights mail copy to Register of Copyrights
               4) In the event of an appeal, forward copy to Appellate Court, 5) Case File Copy
